DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/15/2022; 10/14/2021; 09/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Foreign priority documents did not suffice to provide written description support for the child application for claims 1-20 (in Tronzo v. Biomet, 156 F.3d 1154, 1159, 47 USPQ2d 1829, 1833 (Fed. Cir. 1998)). claims in the U.S. application are not entitled to the benefit of foreign priority (In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 20200275093 A1).

Regarding claim 1, Lin teaches a method for processing video data, comprising: 
determining, for a conversion between a block of a video and a bitstream of the video, whether to reset a table of motion candidates derived based on past conversions according to whether an Intra-Block Copy (IBC) mode is enabled, wherein the IBC represents a technique in which the block is reconstructed based on previously coded samples in a same picture (for IBC mode, one or some or all merge candidates are excluded or omitted in merge candidate list construction. In other words, the merge candidate list constructed for IBC mode is without one or some merge candidates or have only a subset of the merge candidates (compared to the available merge candidates in regular inter prediction merge mode.) [0042]; The video codec maintains a table with multiple HMVP candidates during the encoding/decoding process. The table is emptied when a new slice is encountered. [0038]); and 
performing the conversion at least based on the determining ([0007] Some embodiments of the disclosure provide a method for generating a list of merge candidates for Intra Block Copy (IBC) mode. A video codec receives data to be encoded or decoded as a current block of a current picture of a video.).

Regarding claim 2, Lin teaches the method of claim 1, wherein the table of motion candidates is reset before processing a first region in case the IBC mode is enabled for the first region, the first region including a sequence, slice, a tile group, or a video coding data unit (in IBC merge mode, one or some candidates are excluded in merge candidate list construction according to some CU area. [0049]).

Regarding claim 3, Lin teaches the method of claim 1, wherein the first region comprises an I-slice or an I-tile group (the video codec maintains several history-based motion vector prediction (HMVP) candidates for a current slice [0009]).

Regarding claim 4, Lin teaches the method of claim 1, wherein the table of motion candidates is reset prior to processing a new region, and the new region comprises a coding tree unit (CTU) row, a slice, a tile, or a tile group (The table is emptied when a new slice is encountered. [0038]);.

Regarding claim 5, Lin teaches the method of claim 1, wherein performing the conversion includes generating the bitstream based on the block of the video (Fig. 6: bitstream).

Regarding claim 6, Lin teaches the method of claim 1, wherein performing the conversion includes generating the block of the video from the bitstream (Fig. 8: decoded from bitstream).

Regarding claim 7, Lin teaches the method of claim 1, further comprising: 
inserting, for the conversion, at least one past motion candidate in the table to a motion candidate list; determining, after the at least one past motion candidate is inserted, that a motion candidate is not to be added to the motion candidate list, wherein the motion candidate is derived based on the table; and performing the conversion at least based on the motion candidate list ([0044] In some embodiments, some or all history-based (e.g., HMVP) candidates are excluded or omitted in merge candidate list construction. As mentioned, to implement HMVP, the video codec may maintain a motion history table that stores the motion information that were used for previously coded blocks for the current slice. To generate the list of merge candidates for coding the current block in IBC prediction mode, the video codec may include only a subset of the motion information stored in the motion history table in the list of merge candidates for IBC mode.).

Regarding claim 8, Lin teaches the method of claim 1, further comprising: determining, based on a coding condition of the conversion, whether the table is to be updated (the video codec may include only a subset of the motion information stored in the motion history table in the list of merge candidates for IBC mode. [0044]).

Regarding claim 9, Lin teaches the method of claim 1, further comprising: inserting, for the conversion, one or more motion candidates to a candidate list until the candidate list is full, wherein the one or more motion candidates are determined according to the table; and performing the conversion at least based on the candidate list (If after removing redundancy (pruning), the number of available MV candidates is smaller than five, three types of additional candidates are derived and are added to the candidate set (candidate list) [0024]).

Regarding claim 14, Lin teaches the method of claim 7, wherein the motion candidate list is a merge candidate list, and the past motion candidates in the table are History-based Motion Vector Prediction (HMVP) candidates ([0038] In some embodiments, the motion information used to generate a hypothesis of inter prediction can be acquired through referencing previous coded motion information in a history-based scheme, also called history-based motion vector prediction (HMVP) [0038]).

Regarding claim 15, Lin teaches the method of claim 7, wherein the motion candidate is a pairwise average of two motion candidates, wherein at least one of the two motion candidates is from the table of past motion candidates (The types of merge candidates that can be inserted into the merge list may include spatial merge candidate (i.e. the merge indices that are associated with only two of the plurality of the coded spatially adjacent neighboring blocks), temporal merge candidate, history-based (e.g., HMVP) merge candidate, pairwise average merge candidate, Sub-CU merge candidate or default merge candidate. A pruning process is also performed on the merge list. [0040]).

Regarding claim 16, Lin teaches the method of claim 7, wherein the motion candidate comprises a combined bi- predictive merge candidate that combines two bi-prediction candidates, wherein at least one of the two bi-prediction candidates is from the table of past motion candidates (If the number of non-redundant merge indices is less than five, additional candidates may be derived from original candidates and added to the candidates list. There are three types of derived candidates: [0030] 1. Combined bi-predictive merge candidate (derived candidate type 1) [0031] 2. Scaled bi-predictive merge candidate (derived candidate type 2) [0032] 3. Zero vector merge/AMVP candidate (derived candidate type 3) [0033] For derived candidate type 1, combined bi-predictive merge candidates are created by combining original merge candidates.).

Regarding claim 17, Lin teaches the method of claim 8, wherein the table is not to be updated in case the coding condition indicates that the block is coded using the motion candidate (motion history table that stores the motion information that were used for previously coded blocks for the current slice.).

Regarding claim 18, Lin teaches the method of claim 17, wherein the coding condition is associated with a dimension of the block, and wherein the table is not to be updated in case the coding condition indicates that a width or a height of the block is smaller than or equal to M, M being a positive integer, and wherein the table is not to be updated in case the coding condition indicates that a width is smaller than or equal to M1 and a height of the block is smaller or equal to M2, M1 and M2 being a positive integer ([0047] In some embodiments, for IBC merge mode, one or some merge candidates are excluded in merge candidate list construction according to some CU width or height. The encoder may determine which merge candidate to include in the list based on a property (e.g., size, width, height, aspect ratio) of the current block. [0065]).

Regarding claim 19, Lin teaches apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0086] Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium).), cause the processor to: 
determine, for a conversion between a block of a video and a bitstream of the video, whether to reset a table of motion candidates derived based on past conversions according to whether an Intra-Block Copy (IBC) mode is enabled, wherein the IBC represents a technique in which the block is reconstructed based on previously coded samples in a same picture (for IBC mode, one or some or all merge candidates are excluded or omitted in merge candidate list construction. In other words, the merge candidate list constructed for IBC mode is without one or some merge candidates or have only a subset of the merge candidates (compared to the available merge candidates in regular inter prediction merge mode.) [0042]; The video codec maintains a table with multiple HMVP candidates during the encoding/decoding process. The table is emptied when a new slice is encountered. [0038]); and 
perform the conversion at least based on the table ([0007] Some embodiments of the disclosure provide a method for generating a list of merge candidates for Intra Block Copy (IBC) mode. A video codec receives data to be encoded or decoded as a current block of a current picture of a video.).

Regarding claim 20, Lin teaches a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus ([0086] Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium).), wherein the method comprises: 
determine, for a conversion between a block of a video and a bitstream of the video. whether to reset a table of motion candidates derived based on past conversions according to whether an Intra-Block Copy (IBC) mode is enabled, wherein the IBC represents a technique in which the block is reconstructed based on previously coded samples in a same picture (for IBC mode, one or some or all merge candidates are excluded or omitted in merge candidate list construction. In other words, the merge candidate list constructed for IBC mode is without one or some merge candidates or have only a subset of the merge candidates (compared to the available merge candidates in regular inter prediction merge mode.) [0042]; The video codec maintains a table with multiple HMVP candidates during the encoding/decoding process. The table is emptied when a new slice is encountered. [0038]); and
generate the bitstream at least based on the table ([0007] Some embodiments of the disclosure provide a method for generating a list of merge candidates for Intra Block Copy (IBC) mode. A video codec receives data to be encoded or decoded as a current block of a current picture of a video.).

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486